            Case 1:17-cv-09023-RA Document 75 Filed 07/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
KHRISTINA MCLAUGHLIN,                                            :
                                                                 :   Case No.: 1:17-cv-09023-RA
                                     Plaintiff,                  :
                                                                 :   ECF Case
                          - against -                            :
                                                                 :
MACQUARIE CAPITAL (U.S.A.) INC., and                             :
ROBERT ANSELL,                                                   :
                                                                 :
                                     Defendants.
---------------------------------------------------------------- X
MACQUARIE HOLDINGS (U.S.A.), INC.                                :
                                                                 :
                                     Petitioner,                 :
                                                                 :
                          - against -                            :
                                                                 :
KHRISTINA MCLAUGHLIN,                                            :
                                                                 :
                                     Respondent.                 :
---------------------------------------------------------------- x

                           DECLARATION OF LLOYD B. CHINN, ESQ.

        I, Lloyd B. Chinn, Esq., pursuant to 28 U.S.C. § 1746, hereby declare the following to be

true under the penalties of perjury:

                 1.       I am an attorney at law, admitted to practice in the State of New York. I

am a member of the law firm Proskauer Rose LLP, attorneys for Petitioner Macquarie Holdings

(U.S.A.), Inc. (“Petitioner” OR “Macquarie”). As such, I am fully familiar with the facts and

circumstances recited herein.

                 2.        I submit this Declaration in Support of Macquarie’s Petition to Confirm

the Arbitration Award.

                 3.       Macquarie Group Limited is a global investment banking and diversified

financial services group.
          Case 1:17-cv-09023-RA Document 75 Filed 07/08/20 Page 2 of 4




               4.      Macquarie Capital (U.S.A.) Inc. is an operating group of Macquarie Group

Limited and comprises the U.S. arm of Macquarie Group's corporate advisory, equity, debt and

private capital markets businesses. Macquarie Capital is a subsidiary of Macquarie.

               5.      Macquarie is a Delaware corporation with a principal place of business in

New York, New York, and has operations across the United States.

               6.      Attached hereto as Exhibit A is a true and correct copy of an e-mail from

Plaintiff’s former counsel, Jonathan Sack, dated October 23, 2017.

               7.      In a phone conversation with Mr. Sack on November 1, 2017, I advised

Mr. Sack that McLaughlin was subject to a mandatory arbitration agreement.

               8.      On November 17, 2017, at approximately 12:55 PM, I emailed a letter to Mr.

Sack quoting from and attaching Ms. McLaughlin’s arbitration agreement, a copy which is attached

as Exhibit B. During the course of discovery, Macquarie obtained the email forwarding my

November 17, 2017 letter to Ms. McLaughlin, which is also contained in Exhibit B.

               9.      Macquarie filed a Demand for Arbitration (the “Demand”) with the

American Arbitration Association (“AAA”) on or about November 27, 2017. In the Demand,

Macquarie sought a declaratory judgment that it had not engaged in discrimination or retaliation

in violation of Title VII, the NYSHRL or the NYCHRL against Respondent Khristina

McLaughlin (“Respondent” OR “McLaughlin”), and additionally seeking damages stemming

from McLaughlin’s breach of the confidential arbitration provision of the Arbitration Agreement.

A true and correct copy of Macquarie’s Demand with all accompanying exhibits is attached

hereto as Exhibit C.

               10.     On April 18, 2018 McLaughlin filed a Statement of Answer to

Macquarie’s Demand for Arbitration, denying all claims. A true and correct copy of

McLaughlin’s April 18, 2018 Statement of Answer is attached hereto as Exhibit D.


                                                 2
          Case 1:17-cv-09023-RA Document 75 Filed 07/08/20 Page 3 of 4




                11.   On September 20, 2018, after retaining new counsel, McLaughlin filed an

Answer to Macquarie’s Demand for Arbitration, denying all claims. A true and correct copy of

McLaughlin’s September 20, 2018 Answer is attached hereto as Exhibit E.

                12.   Subsequently, on September 26, 2018, McLaughlin filed counterclaims

against Macquarie Holdings (U.S.A.), Inc., Macquarie Capital (U.S.A.) Inc. and Robert Ansell.

A true and correct copy of McLaughlin’s September 26, 2018 Counterclaims is attached hereto

as Exhibit F.

                13.   McLaughlin and Macquarie, through the prescribed AAA process,

selected Arbitrator William Kandel to preside over the Arbitration.

                14.   During the course of the Arbitration, the Arbitrator issued multiple

Scheduling Orders and Discovery Orders, providing the Parties with the ability to exchange

discovery and file requested motions.

                15.   Throughout the course of the Arbitration, the Parties engaged in extensive

discovery, including document requests and interrogatories, and submitted multiple scheduling

disputes, discovery disputes and motions to the Arbitrator, which the Arbitrator resolved.

                16.   The arbitration hearings were held over twenty-nine (29) non-consecutive

days, beginning on October 29, 2018 and concluding on May 16, 2019.

                17.   On April 17, 2019, the Arbitrator issued a decision titled “Ruling on

Sexual Harassment.” A true and correct copy of the Arbitrator’s April 17, 2019 Ruling is

attached hereto as Exhibit G.

                18.   On July 11, 2019, the Arbitrator issued a second ruling, titled “Rulings on

Breach of Contract by McLaughlin and Retaliation by Macquarie.” A true and correct copy of

the Arbitrator’s July 11, 2019 Ruling is attached hereto as Exhibit H.




                                                3
             Case 1:17-cv-09023-RA Document 75 Filed 07/08/20 Page 4 of 4




                19.   On July 12, 2019, the Arbitrator issued an Interim Award incorporating all

prior rulings. A true and correct copy of the July 12, 2019 Interim Award is attached hereto as

Exhibit I.

                20.   On September 29, 2019, the Arbitrator issued “Rulings on Attorneys’ Fees

I.” A true and correct copy of the September 29, 2019 Ruling is attached hereto as Exhibit J.

                21.   On October 2, 2019, the Arbitrator issued “Rulings on Attorneys’ Fees II –

Sanctions.” A true and correct copy of the October 2, 2019 Ruling is attached hereto as Exhibit

K.

                22.   On February 5, 2020, the Arbitrator issued a Final Award which

incorporated all prior rulings. A true and correct copy of the February 5, 2020 Final Award is

attached hereto as Exhibit L.

                23.   On the same day, the Arbitrator issued “Reasons for Sanctions in Final

Award.” A true and correct copy of the February 5, 2020 “Reasons for Sanctions in Final

Award” is attached hereto as Exhibit M.


Dated: New York, New York
       May 22, 2020
                                                    /s/ Lloyd B. Chinn
                                                    Lloyd B. Chinn, Esq.
                                                    Eleven Times Square
                                                    New York, NY 10036
                                                    212.969.3341
                                                    212.969.2900 (fax)
                                                    lchinn@proskauer.com
                                                    Attorney for Petitioner
                                                    Macquarie Holdings (U.S.A.), Inc.




                                                4
